Citation Nr: 1453348	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from June 1976 to April 1979; April 1979 to April 1983; and August 2002 to January 2004.  He also served in the Army Reserves for over 19 years between these periods of active duty.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for hypertension, as well as continuing to rate the service connected left heel spur as 0 percent disabling.

The initial May 2005 rating decision granted service connection and assigned the Veteran a 0 percent rating for his left heel spur, effective January 2004.  Thereafter, a July 2012 rating decision increased the Veteran's rating to 10 percent, effective from April 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2013, the Board continued a 10 percent disability rating for a left heel spur and reopened and remanded the issue of entitlement to service connection for hypertension.  The case is again before the Board for further appellate review.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's first or second periods of service or in the first year following the Veteran's discharge from his second period of active duty, and is not shown to be related to his first or second periods of service.

2.  Hypertension clearly and unmistakably existed prior to the Veteran's third period of active duty service.

3.  The preexisting hypertension clearly and unmistakably was not aggravated beyond its natural progression by the Veteran's third period of service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was afforded a VA examination in July 2012, in order to determine whether the Veteran's hypertension was aggravated beyond its natural progression during this third period of active duty.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  In December 2014, the Board reopened and remanded the claim for entitlement to service connection for hypertension, noting that the RO denied the Veteran's claim of service connection for hypertension on the basis that new and material evidence had not been received to reopen such a claim following a prior final decision.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  Subsequent to the remand, the Appeals Management Center (AMC) readjudicated the claim in a July 2014 supplemental statement of the case (SSOC).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Background and analysis

The Veteran contends that his hypertension, which preexisted his third period of active duty, from August 2002 to January 2004, and was aggravated beyond the natural progression of the illness while on active duty.

Service treatment records include a May 1996 periodic/retention Report of Medical Examination which reflected that the Veteran had high blood pressure, which was controlled with medication.  At that time, the Veteran's weight was 257 pounds.  March 2002 Reports of Medical Examination and History noted that the Veteran was diagnosed with hypertension, and that he was on medication.  The Veteran weight 298 at this time, and the examiner noted that he was obese.  The Veteran underwent an examination in March 2003, because he was not meeting the weight standards for service.  At that time, another medication had been added to his treatment regimen.  It was noted that the Veteran weighed 303 1/2 pounds.

Records from Sacred Heart Medical Group, showing treatment from January 2004 to April 2004, show that the Veteran was seen to establish care with this provider after his discharge from service earlier that month.  The provider noted that the Veteran reported that he had gained weight over the prior 10 years, and that he had uncontrolled hypertension, despite being on medications.  He was advised to lose weight, and was informed of the cardiovascular risks.  

The Veteran was afforded a VA examination in July 2012.  The examiner noted that the onset of hypertension preexisted active duty.  The Veteran was activated from the National Guard and served for 17 months.  During time his blood pressure was uncontrolled.  He had an additional medication added.  The Veteran reported that he had lost 30 pounds prior to the examination ,but that this did not help his hypertension.  At that time, he weighed 307.  The examiner diagnosed uncontrolled hypertension with medication, which pre-existed military service.  He opined that his hypertension, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by service.  The examiner found that the preexisting hypertension was not increased by military service but was increased due to the natural progression of the disease, and that medical records supported this conclusion as the Veteran's disease progression was consistent with natural aging and weight gain.

As an initial matter, the evidence does not show and the Veteran does not contend that service connection for hypertension is warranted because it was incurred during his first or second period of service from June 1976 to April 1979; April 1979 to April 1983 or because it was manifested to a compensable degree within the first post service year of his period of service that ended in April 1983.  Accordingly, service connection for hypertension based on the Veteran's first or second period of service is not warranted on a direct or presumptive basis.

The Veteran contends that his hypertension began prior to his third period of active duty service from August 2002 to January 2004 and that it was aggravated by or during this period of service.  

The service entrance examination for the Veteran's third period of active service is not of record.  Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009).  In this case, as there is no service entrance examination report to indicate otherwise, the Board finds on the evidence that is of record that hypertension was not noted at entry to the Veteran's third period of active duty service.  For this reason, the Veteran is entitled to the presumption of soundness at the entrance to active duty service beginning in August 2002.

Next, under Wagner, to rebut the presumption of soundness, the evidence must show that the disorder both clearly and unmistakably preexisted active service and clearly and unmistakably was not aggravated by service.  The Board finds that hypertension clearly and unmistakably existed prior to the Veteran's second and third periods of active duty service.  First, the Veteran himself acknowledged that he was treated for hypertension prior to entrance into his third period of active service.  Second, his May 1996 periodic/retention Report of Medical Examination shows that the Veteran had high blood pressure, which was controlled with medication.  Based on this evidence, the Board finds clear and unmistakable evidence that hypertension preexisted his third period of service.

The Board finds that the evidence does not demonstrate that the preexisting hypertension clearly and unmistakably was not aggravated during his period of service from August 2002 to January 2004, as the Veteran was provided with additional medications to treat his hypertension, which at times was uncontrolled.  However, the Board finds that the evidence of record clearly and unmistakably reflects that any increase in hypertension while on active duty was due to the natural progression of the illness.  The July 2012 VA examiner reviewed the entire record and examined the Veteran, before opining that the Veteran's hypertension clearly and unmistakably preexisted service and was not aggravated beyond the natural progression of the illness.  He provided the rationale that any increase in disability was due to aging and weight gain.  The Board finds that this opinion provides great probative value to this issue.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

The Veteran's service treatment records and records reflecting treatment following service confirm that the Veteran's weight had increased from 257 pounds in 1996, to 298 pounds in March 2002 and 303 in March 2003.  He was advised to lose weight through exercise and diet, and was informed of the cardiovascular risks of obesity.

The Board has also considered the Veteran's lay statements.  Generally, a Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno v. Brown, 6 Vet. App. 465, 470.  However, while a Veteran is competent to report symptoms as they come to him through his senses, the permanent worsening (aggravation) of hypertension is not the type of determination that a lay person can provide competent evidence.  The Veteran's hypertension is complex, as it involves disease processes of the cardiovascular system and can only be diagnosed by specialized medical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render an opinion as to whether his hypertension was aggravated by service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

Accordingly, because the preponderance of the evidence is against a finding that hypertension began during or is related to the Veteran's first or second period of service; or was manifested within the first year after separation from that period of service; or that the hypertension that preexisted his third period increased beyond the natural progression of the illness, the claim must be denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


